Citation Nr: 1441282	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION


The Veteran served on active duty from July 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2011 rating decision issued by the RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2012.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is unable to work due to his service connected posttraumatic stress disorder (PTSD), diabetes, and peripheral neuropathies of the upper and lower extremities.  

The Veteran was afforded a VA psychiatric examination in May 2009 and a VA peripheral nerves examination in July 2010.  

The Veteran testified that, since that time, his service-connected disabilities have worsened and submitted a letter from his social worker to that effect.  

It appears that the Veteran was afforded additional psychiatric and neurological examinations in April 2013 in connection with a separate claims for increase.  The reports of these examinations are not in the paper or electronic record.  

Additionally, there is reference in the May 2013 rating decision to a note from the Veteran's psychiatrist that also is not in the record. It does not appear that the Veteran's claim for a TDIU rating was readjudicated by the RO after these examinations took place.  

Further, there do not appear to be any treatment records dated since April 2010 when the Veteran's claim was filed, although the Veteran appears to have been treated for his disabilities by VA.  These materials must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to obtain copies of the Veteran's VA treatment records dated since April 2010 and associate them with the claims file.  If the records are unavailable or otherwise cannot be obtained, the efforts made to obtain the records should be documented in the claims file and VA should appropriately notify the Veteran.

2.  The AOJ also should take all indicated action to obtain copies of the April 2013 VA psychiatric and neurological examination reports and the November 2012 note from the Veteran's psychiatrist and associate them with the claims file.  If there is a temporary file for this Veteran, all materials in the temporary file should be associated with the main file in this case.

3. After completing all indicated development, the AOJ should readjudicate any claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



